Citation Nr: 9929062	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-25 190	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for a left 
shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
November 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1997 
rating decision by the RO which granted service connection 
for a left shoulder disorder and assigned a 10 percent 
rating.  The veteran appeals for a higher rating.  This issue 
was remanded by the Board in December 1998 for further 
development.


FINDING OF FACT

The veteran's left (minor) shoulder disorder is manifested by 
slight limitation of motion, and recurrent dislocations of 
the scapulohumeral joint which occur at least infrequently 
and involve guarding of movement at the shoulder level.


CONCLUSION OF LAW

The criteria for a 20 percent rating for a left shoulder 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Codes 5201, 5202 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from August 1989 to 
November 1996.  His service medical records show that he had 
a long-standing history of left shoulder complaints which 
began in 1990 and continued throughout his period of service.  
He complained of left shoulder dislocation, pain and 
instability.  The primary diagnosis of his left shoulder 
complaints was chronic subluxation of the left shoulder.

In November 1996, the veteran filed a claim of service 
connection for a left shoulder disorder.  

During a January 1997 VA general examination, the veteran 
stated that his left shoulder at times came out, especially 
if he tried to move his arm above the horizontal plane.  He 
stated that he tended to have subluxation of his shoulder 
joint two to three times a month and that he put it back in 
place himself.  Physical examination of the left shoulder 
revealed  laxity with popping sensation with circumflexion of 
the joint.  The diagnosis was lax left shoulder joint with 
frequent subluxation.

On January 1997 VA orthopedic examination, the veteran 
complained of left shoulder pain.  He stated that he was 
diagnosed with multidirectional instability with chronic 
subluxation.  He related that he often got "pops."  
Physical examination revealed a positive sulcus sign.  He had 
a positive impingement sign and apprehension sign.  He had a 
full range of motion of the left shoulder.  His muscular tone 
and bulk were good about the shoulder.  His relocation test 
was equivocal.  X-ray studies of the left shoulder revealed 
minimal degenerative changes.  Multi-directional instability 
of the left shoulder was diagnosed.

In January 1997, the RO granted service connection for 
recurrent subluxation of the left shoulder and assigned a 10 
percent rating.

In October 1997, the veteran's representative argued that the 
veteran's left shoulder disability met the criteria of a 20 
percent rating.

During an October 1997 RO hearing, the veteran testified that 
he had pain and instability of the left shoulder.  He stated 
that when he raised his arm above  shoulder level his 
shoulder would dislocate.  He related that his shoulder would 
dislocate approximately 2 to 3 times a month.  He state that 
once his shoulder joint dislocated he would put it back in 
and that would cause pain.  He stated that after that he 
would be severely limited in his activities for that day.  He 
stated that he took Ibuprofen and would ice his shoulder.  He 
related that he was right-handed.

On February 1998 VA examination, the veteran reported that he 
had left shoulder pain.  He stated that certain activities 
created a feeling of his left shoulder coming out of joint.  
He related that his left shoulder problems would occasionally 
interfere with his ability to drive his truck.  He stated 
that he was not currently seeing a physician due to left 
shoulder complaints.  Physical examination revealed that the 
left shoulder had no deformities.  However, he was noted to 
be diffusely tender over the anterior glenoid margin.  He had 
150 degrees of abduction and forward flexion.  He had 90 
degrees of external and internal rotation.  He had a mildly 
positive apprehension sign but had improvement with anterior 
pressure over the humeral head and deltoid.  His rotator cuff 
strength was within normal limits.  He had normal sensation 
and motor function of his left upper extremity.  X-ray 
studies of the left shoulder were normal.  Mild anterior 
instability of the left shoulder was diagnosed.

At an April 1999 VA examination, the veteran complained of 
pain and recurrent subluxation of the left shoulder.  He 
stated that he had a persistent feeling of apprehension, had 
an inability to perform overhead work, had pain while 
sleeping and had an inability to drive a truck.  Physical 
examination revealed that he had a very muscular shoulder.  
He had forward flexion and elevation to approximately 150 
degrees.  He had external rotation to 90 degrees and internal 
rotation to approximately 80 degrees, at which time he 
complained of apprehension and pain along the posterior 
aspect of the left shoulder.  He had a palpable posterior 
subluxation of his humeral head with internal rotation and 
then relocation with external rotation.  The impression was 
posterior subluxation of the shoulder on internal rotation 
consistent with posterior shoulder dislocation.





II.  Analysis

The veteran's claim for a rating higher than 10 percent for 
his service-connected left shoulder disorder is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's left shoulder disorder involves his minor upper 
extremity.  The RO has assigned a 10 percent rating for the 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
This code pertains to impairment of the clavicle or scapula, 
with dislocation, nonunion, or malunion of these bones.  The 
veteran does not have permanent dislocation, nonunion, or 
malunion of these bones, and this code does not appear to be 
the best one for rating his disability.

A more appropriate code for rating the veteran's left 
shoulder disability appears to be Diagnostic Code 5202.  This 
code pertains to other impairment of the humerus and provides 
that when a minor upper extremity is involved, a 20 percent 
rating will be assigned for infrequent episodes of recurrent 
dislocation of the scapulohumeral joint and guarding of 
movement only at the shoulder level, and a 20 percent rating 
will also be assigned when there are frequent dislocations of 
the scapulohumeral joint and guarding of all arm movements.  
A higher rating of 40 percent requires fibrous union of the 
humerus of the minor upper extremity.  38 C.F.R. § 4.71a, 
Code 5202.  

The record demonstrates that the veteran has a long-standing 
history of left shoulder subluxation which dates back to 
service.  VA examinations in 1997, 1998 and 1999 show that he 
complained of left shoulder dislocations.  During this time, 
he was noted to have a positive apprehension sign.  In 1997, 
he stated that his left shoulder came out of joint two to 
three times a month.  Relocation test was equivocal in 1997.  
However, in 1999, physical examination revealed a palpable 
posterior subluxation of his humeral head with internal 
rotation and then relocation with external rotation.  The 
impression on 1999 VA examination was that he had a posterior 
subluxation of the left shoulder on internal rotation which 
was consistent with posterior shoulder dislocation.  Given 
the objective evidence of left shoulder dislocation and 
apprehension, the Board finds that the evidence more nearly 
approximates the criteria for a 20 percent rating under 
Diagnostic Code 5202.  That is, the veteran has at least 
infrequent recurrent dislocation of the scapulohumeral joint 
with guarding of movement at the shoulder level.  Even if 
there were frequent episodes and guarding of all arm 
movements, such would also be rated 20 percent for the minor 
upper extremity under this code.  Thus, the Board holds that 
a higher rating of 20 percent for the left shoulder 
disability is warranted under Code 5202.  The next higher 
rating of 40 percent is not warranted under Code 5202 as he 
does not have fibrous union of the humerus.  

Also for consideration in evaluating the veteran's left 
shoulder disorder is Diagnostic Code 5201, limitation of arm 
motion.  This code provides a 20 percent evaluation for 
limitation of motion of the minor arm when motion is possible 
to the shoulder level or limited to midway between the side 
and shoulder level.  A 30 percent rating requires that the 
minor arm motion be limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, Code 5201.  Review of the medical evidence of 
record shows that the veteran's left shoulder has flexion and 
abduction to 150 degrees, 90 degrees external rotation, and 
internal rotation between 80 to 90 degrees.  While there is 
slight limitation of motion (see 38 C.F.R. § 4.71, Plate I, 
depicting standard shoulder motion), such findings fall far 
short of what is required for even a 20 percent rating under 
Code 5201.  Moreover, there is no objective evidence that 
pain on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the Board finds that the evidence supports a 
higher rating to 20 percent, but no more, for a left shoulder 
disorder.


ORDER

A higher rating to 20 percent for a left shoulder disability 
is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

